Citation Nr: 1120742	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974 and from September 1974 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In the October 2008 decision, the RO reopened the Veteran's previously denied claim of service connection for a heart disability and denied the claim on the merits.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim that was previously denied by the RO, the Board must still review the RO's preliminary decision in that regard.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In this case, the Board also reopens the claim, as noted herein below.

The Veteran testified before the undersigned at a videoconference hearing held in March 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension; and entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for a heart disability.  The Veteran was notified of the decision and of his appellate rights that month, but did not file an appeal.

2.  The evidence received since the February 2005 rating decision is new and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2005 decision denying service connection for a heart disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the February 2005 RO rating decision is new and material; the claim of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a heart disability and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks to reopen his previously denied claim of service connection for a heart disorder, to include a murmur and/or coronary artery disease.  Service connection for a heart disability was denied in a February 2005 rating decision on the basis that a current disability had not been established.  The Veteran was notified of that decision and of his appellate rights by way of letter that was sent to him later that month.  The Veteran did not appeal the February 2005 RO rating decision and it became final.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

The RO received the instant petition to reopen the claim in April 2006.  At the time of the February 2005 RO rating decision, the evidence of record consisted of copies of the Veteran's service treatment records.  Pertinent evidence received since the February 2005 RO rating decision includes statements from the Veteran, private medical treatment records, VA treatment records, a VA examination report, and a transcript of hearing testimony.  The evidence received since the February 2005 RO rating decision is new because it was not previously considered the RO.  The VA examination report, in particular, is material because it establishes a current heart disability, and therefore relates to an unestablished fact necessary to substantiate the claim.  The Board thus finds that new and material evidence has been received to reopen the claim for service connection for a heart disability.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen service connection for a heart disability; the claim is reopened.  To this extent, the appeal is granted.


REMAND

The Board has reopened the claim for service connection for a heart disability; however, further development is necessary with respect to the underlying claim of service connection.  

The Veteran contends that his current heart disability was caused by service, to include possible exposure to Agent Orange; or in the alternative was caused and/or aggravated by his service-connected hypertension.  

VA has recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).  Here, the Vietnam did not serve in Vietnam and thus, he is not presumed to have been exposed to herbicides such as Agent Orange.  However, in a statement received in July 2006, he averred that he may have been exposed to Agent Orange.  Information from the National Personnel Records Center (NPRC) reflects there is no record of the Veteran having been exposed to herbicides.

The Veteran was provided a VA examination in October 2010 during which a VA examiner determined that he did not currently have coronary artery disease and therefore did not provide any nexus opinion with regard to that specific disorder.  However, the VA examiner also failed to provide a nexus opinion with respect to the conditions he did diagnose, such as a heart murmur and tricuspid valve prolapse/regurgitation.  It is also unclear as to whether these conditions fit within the generally accepted medical definition of ischemic heart disease.

Further, the VA examiner did not provide any discussion with respect to the Veteran's contention that his current heart disability may either be caused and/or aggravated by his service-connected hypertension.  For these reasons, a new examination and opinion is required.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As to his hypertension claim, in an October 2010 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable evaluation.  During the March 2011 hearing before the undersigned, the Veteran expressed his disagreement with that initial rating.  The Board accepts his testimony as a timely notice of disagreement (NOD) with respect to the evaluation of his service-connected hypertension.  See 38 C.F.R. § 20.201 (2010).  Not surprisingly, to date, the RO, however, has not issued the Veteran a Statement of the Case (SOC) with respect to that claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records, to include any treatment records from Dr. Bole in Clarksville, Tennessee.  All development efforts must be in writing and associated with the claims file.

2.  Thereafter, the claims file should be returned to the examiner that performed the VA examination in October 2010, for an addendum opinion regarding the etiology of the Veteran's currently diagnosed heart disability.  If that examiner is not available, then the RO should make arrangements with an appropriate VA medical facility for a new VA examination.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated tests should be accomplished.

The examiner should indicate whether the Veteran has a current heart disability that manifests as ischemic heart disease.  The examiner must also opine as to whether it is at least as likely as not that any currently diagnosed heart disability, to include a heart murmur and tricuspid valve prolapse/regurgitation, is related to service, to include alleged herbicide exposure; had its onset during service; or was manifested within one year of discharge.  The examiner is also asked provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart disability was either caused and/or aggravated by the Veteran's service-connected hypertension.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Issue the Veteran an SOC as to his claim seeking an initial compensable rating for hypertension, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

4.  Then readjudicate the Veteran's appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


